Opinion of the Court
Homer FERGUSON, Judge:
The single issue in this case is whether the law officer erred to accused’s prejudice in admitting in evidence a deposition taken upon written interrogatories over defense objection that its use denied the right of confrontation. Our decision in United States v Jacoby, 11 USCMA 428, 29 CMR 244, governs the question.
The decision of the board of review is reversed, and the record of trial is returned to The Judge Advocate General of the Air Force. A rehearing may be ordered.
Chief Judge Quinn concurs.